Citation Nr: 0427671	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-00 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to an increase in a 20 percent rating for a left 
ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from October 1965 to April 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO rating decision 
which, in pertinent part, increased the rating for the 
veteran's service-connected left ankle disability from 10 
percent to 20 percent.  


FINDINGS OF FACT

The veteran's left ankle disability (postoperative residuals 
of a ligament tear of the left ankle with traumatic 
arthritis), including traumatic arthritis, is manifested by 
no more than marked limitation of motion without ankylosis 
and without malunion of the fibula.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left 
ankle disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5262, 
5270, 5271 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from October 
1965 to April 1972.  His service medical records indicate 
that he was treated for left ankle problems on multiple 
occasions.  A July 1970 treatment entry noted that the 
veteran complained of a possible fracture of the left foot.  
The impression was left ankle sprain.  An October 1970 
treatment entry reported that the veteran had stepped in a 
hole injuring his left ankle three months earlier and that he 
had been treated conservatively.  The impression was chronic 
sprain versus rule out partial tear of left anterior 
fibulotalar ligament.  A February 1971 hospital report noted 
that the veteran underwent excision of cicatricial formation 
of the left ankle and repair of a partial avulsion, 
fibulocalcaneal ligament.  The discharge diagnoses were 
internal derangement, ankle joint, and cicatricial formation, 
lateral aspect, left ankle.  A September 1971 medical board 
report indicated an impression of partial tear, left anterior 
fibulotalar ligament, and cicatricial formation, lateral 
aspect, left ankle joint.  An October 1971 hospital report 
noted that the veteran underwent excision of a neuroma, left 
ankle, and reconstruction of the anterior fibulotalar and 
fibulocalcaneal ligaments of the left ankle utilizing the 
peroneus brevis tendon.  The discharge diagnoses were 
cicatrix inflammation, left ankle; neuroma, left ankle; and 
partial rupture of the lateral ligament, left ankle.  

The veteran underwent a VA orthopedic examination in June 
1972.  The diagnosis was postoperative residuals of a repair 
of a ligament tear of the left ankle.  

In August 1972, the RO granted service connection and a 10 
percent rating for postoperative residuals of a ligament tear 
of the left ankle.  

VA treatment records dated from November 1989 to July 1996 
show treatment for disorders including left ankle problems.  
The veteran underwent a VA orthopedic examination in April 
1997.  The diagnoses included history of left lateral ankle 
ligament tear, 1971, with surgical tendon reconstruction 
times two, probably an Evans procedure, 1971, and post-
traumatic arthritis, left ankle.  

VA treatment records dated from April 1997 to April 2001 
reflect that the veteran received treatment for disorders 
including his left ankle disability.  

Private treatment records dated from December 1998 to April 
2001 show treatment for several disorders.  

In April 2001, the veteran filed his current claim for an 
increased rating for his service-connected left ankle 
disability.  He reported that he was having pain, weakness, 
instability, and decreased range of motion in his left ankle 
joint.  

Private treatment records dated from May 2001 to August 2001 
show treatment for other disorders.  

VA treatment records dated from May 2001 to August 2001 refer 
to continued treatment.  An August 2001 entry noted that the 
veteran had complaints including ankle pain.  It was noted 
that he felt that his ankle was unstable.  The assessment 
included chronic ankle instability by history.  

The veteran underwent a VA orthopedic examination in 
September 2001.  He reported that he had increased 
instability in his left ankle and that such caused frequent 
stumbling.  It was noted that he did have a lace-up ankle 
brace which he wore with a boot for stability.  The veteran 
indicated that he believed that his left ankle condition had 
worsened and that it had further limited his ability to 
ambulate.  He stated that he had less support in the ankle 
than previously which had caused it to be unstable and that 
such instability increased his pain with ambulation.  The 
veteran noted that he would have aching pain when the weather 
was cold and damp and that the flare-ups were limited to the 
precipitating factor.  He reported some relief from flare-ups 
with elevation of his left lower extremity.  The veteran 
indicated that there was not one minute of the day that he 
did not experience discomfort.  He indicated that such was 
especially increased with excessive ambulation or standing in 
one spot for any length of time.  The veteran noted that the 
daily discomfort and instability limited his ability to 
participate in many activities.  

The examiner reported that the veteran's posture was stooped 
and that he walked with a limp.  The examiner indicated that 
no gross deformity was noted as to the left ankle.  The 
examiner stated that the joint was stiff with limited range 
of motion.  It was noted that a goniometer in a neutral 
position equaled 90 degrees.  The examiner indicated that 
dorsiflexion was 0 to 5 degrees and that plantar flexion was 
20 degrees.  It was reported that an X-ray, as to the left 
ankle, was negative.  The diagnoses included status post 
ligament tear of the left ankle and chronic pain of the left 
ankle.  

VA treatment records dated from October 2001 to July 2002 
indicate that the veteran continued to receive treatment for 
disorders including his left ankle disability.  A July 2002 
entry noted that the veteran reported that he had chronic 
left ankle pain for several years.  He also complained of 
weakness in the left ankle.  It was reported that the veteran 
was wearing a left ankle support during walking.  The 
examiner indicated that examination of the left ankle showed 
no swelling.  There was tenderness over the anterolateral 
aspect of the left ankle joint with pain on range of motion 
of the left ankle joint and subtalar joint.  It was noted 
that muscle testing of both lower extremities was normal 
except for fair plus to good left ankle and foot muscles.  
The examiner indicated that some of the weakness could be due 
to pain.  The assessment included traumatic arthritis, left 
ankle.  

The veteran underwent a VA orthopedic examination in August 
2002.  He reported that he had a persistent limp on his left 
side and that his left ankle would give way in the inverted 
position while he was ambulating.  The veteran stated that he 
had been evaluated by doctors and was offered fusion of the 
bones of the foot, but that he would like to avoid another 
surgery.  He indicated that he did not get much swelling or 
redness in the ankle, but that when he wore a brace, his 
extremity above the brace would be puffed up.  The examiner 
reported that, as to veteran's left ankle, plantar flexion 
was around 30 degrees and dorsiflexion was only around 3 
degrees or so.  The examiner indicated that eversion was only 
within 5 degrees on the left side and that inversion was also 
around 5 degrees on the left side.  The examiner stated that 
signs of surgical repair on the left ankle were noted, but 
that no swelling or erythema was indicated.  The pulses were 
good.  The assessment included left ankle laxity due to 
injury in 1970, with residual mild arthritic changes noted as 
per X-ray.  The examiner indicated that a decreased range of 
motion was also noted.  

An August 2002 RO decision characterized the veteran's 
service-connected left ankle disability as postoperative 
residuals of a ligament tear of the left ankle with traumatic 
arthritis and increased the rating to 20 percent.  

VA treatment records dated from September 2002 to January 
2003 refer to continued treatment.  

The veteran underwent a VA orthopedic examination in March 
2003.  He reported that his pain in his left ankle, knee, and 
hip had increased.  The veteran stated that he could not walk 
for long distances due to pain in his left ankle, left knee, 
and left hip.  The veteran complained of constant left ankle 
pain which he described as an aching type pain which was a 
five out of ten in severity and which was increased on 
walking.  He indicated that his left ankle was weak and that 
he had been wearing a left ankle brace for a long time.  The 
veteran also reported that he used a cane for walking over 
the past twelve years and that he now required it all the 
time to walk.  

The examiner reported that the veteran's gait was an antalgic 
type and that he used a cane with his right hand.  It was 
noted that the left leg was abducted and externally rotated 
during walking and that the pain increased when he walked 
without the cane.  It was noted that he did not have braces 
on while walking with a cane.  The examiner stated that 
examination of the ankles showed no swelling, increased skin 
temperature, or tenderness over the area of the tip of the 
lateral malleolus.  The examiner indicated, as to active and 
passive range of motion of the left ankle, that dorsiflexion 
was 0 degrees and plantar flexion was 0 to 42 degrees with 
pain during dorsiflexion and plantar flexion.  It was noted 
that active and passive inversion and eversion of the left 
foot was 0 to 40 degrees and 0 degrees, respectively, with 
some pain during attempted eversion of the left foot.  Muscle 
testing of both lower extremities was unremarkable with the 
exception of good minus right ankle dorsiflexor, planter 
flexor, right foot evertors, and invertors.  It was reported 
that an X-ray of the left ankle indicated an old healed 
fracture of the distal fibula which had previously been 
affixed by radiometallic screws during the healing process, 
resulting in radiolucent tracts persisting therein.  The 
ankle mortis appeared intact with no significant joint space 
narrowing.  The assessment included history of injury to left 
ankle with residual chronic pain of the left ankle and 
traumatic arthritis.  

A May 2003 VA treatment entry related an assessment which 
included chronic ankle pain.  

In a statement received in October 2003, the veteran reported 
that he was presently receiving the maximum dosage of pain 
medication that his system could tolerate without causing 
further medical problems.  He stated that he still had pain 
to varying degrees depending on the amount of ankle usage and 
that some pain was always present.  He indicated that his 
main problem was weakness.  The veteran reported that, 
without support, if he put weight on his ankle and moved 
forward in a normal stepping position, it would cave inward 
causing a pronounced limp and pain.  He indicated that the 
more steps he would take, the worse it would become.  He 
noted that he presently used a cane to keep from falling.  
The veteran indicated that his ankle brace offered very 
little support.  

II.  Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes examination reports and 
treatment reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  Moreover, in an 
September 2003 supplemental statement of the case, a January 
2003 statement of the case, and an August 2001 letter, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for an increased 
rating for a left ankle disability.  The discussions in the 
rating decision, the statement of the case, and the 
supplemental statement of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been substantially met.  Any deficiencies 
constitute no more than harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Malunion of the tibia and fibula of a leg warrants a 10 
percent rating when it results in slight knee or ankle 
disability.  A 20 percent rating requires that malunion 
results in moderate knee or ankle disability.  A 30 percent 
rating requires that malunion results in marked knee or ankle 
disability.  Nonunion of the tibia and fibula warrants a 40 
percent rating if there is loose motion requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Arthritis established by X-rays findings is rated based on 
limitation of motion of the affected joint.  When there is 
arthritis with at least some limitation of motion, but which 
would not be compensable under a limitation of motion code, a 
10 percent rating may be assigned for each affected major 
joint or group of minor joints.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative arthritis) and Diagnostic 
Code 5010 (traumatic arthritis).  

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  

As to ankylosis of the ankle, a 20 percent rating is 
warranted when the joint is ankylosed in plantar flexion less 
than 30 degrees.  A 30 percent rating requires ankylosis of 
the ankle in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
requires ankylosis of the ankle in plantar flexion at more 
than 40 degrees, in dorsiflexion at more than 10 degrees, or 
with abduction, adduction, inversion, or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.  

The medical evidence shows left ankle arthritis, and such is 
to be rated based on limitation of motion.  The recent March 
2003 VA orthopedic examination report indicated, as to active 
and passive range of motion of the left ankle, that 
dorsiflexion was 0 degrees and plantar flexion was 0 to 42 
degrees with pain.  It was also noted that active and passive 
inversion and eversion of the left foot was 0 to 40 degrees 
and 0 degrees, respectively, with some pain during attempted 
eversion of the left foot.  Other recent medical records, 
including examination reports, contain similar findings.  
Such medical evidence clearly indicates significant 
limitation of motion which may be categorized as marked in 
degree (i.e., 20 percent disabling under Diagnostic Code 
5271).  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet.App. 202 (1995) (effects of pain on motion to be 
considered).  The rating of 20 percent is the maximum rating 
for limitation of ankle motion, and thus the effects of pain 
do not warrant an even higher rating.  Spencer v. West, 13 
Vet.App. 376 (2000).  

For a rating in excess of 20 percent, the left ankle would 
have to be ankylosed (i.e. fixed in one position) in a 
position described in Diagnostic Code 5270.  However, the 
veteran retains some left ankle motion, and the ankle is not 
ankylosed.  An increased rating under such code is not in 
order.  Additionally, medical evidence indicates that the 
veteran does not have malunion of the fibula, and thus there 
is no basis for an increased rating pursuant to Diagnostic 
Code 5262.  

The preponderance of the evidence is against the claim for an 
increase in a 20 percent rating for a left ankle disability.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  


ORDER

An increased rating for a left ankle disability is denied.  



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



